Citation Nr: 1530238	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for depression and anxiety, to include as secondary to service-connected pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his depression and anxiety are related to his military service or to his service-connected pes planus.  Additional evidentiary development is necessary to assist the Veteran in substantiating his claim.

The Veteran's service records reflect that in February 1978, he was admitted to the Alcohol/Drug Abuse Prevention and Control Program (ADAPCP).  The ADAPCP Military Client Intake and Follow-Up Record indicates that the Veteran was receiving counseling, therapy, and rehabilitation.  In the Veteran's May 1978 military personnel records, it was noted that the 60 day program was completed by April 1978.  However, no subsequent treatment records from ADAPCP are of record.  The Veteran was not deemed rehabilitated and was separated from service.  The Board requests that the Veteran's ADAPCP treatment records be associated with his claims folder.

In October 2007 and August 2010 VA treatment records, a VA licensed clinical social worker noted that the Veteran was receiving Supplemental Security Income (SSI) and Social Security Disability from the Social Security Administration (SSA).  A July 2014 inquiry to SSA also indicates that the Veteran is receiving SSI Disability.  However, the Veteran's SSA records have not been associated with the Veteran's claims folder.  On remand, the AOJ should attempt to obtain those records.  

Finally, the VA opinion provided after a June 2013 VA examination is inadequate.  The examiner stated that it was difficult to assess whether the Veteran's currently diagnosed depression was secondary to pes planus due to the Veteran's mental state at the time of the exam.  After speaking with the Veteran's current therapist, the examiner indicated that the Veteran's current presentation was reportedly inconsistent with his baseline mental status, which is usually "more intact."  The examiner went on to state that "if an opinion is to be made based on this evaluation, although the Veteran endorses symptoms significant to depression, it does not seem to be evident that this is secondary to his service connected disability.  It appears more based on the aggregate of his physical limitations that are not service connected."  The opinion is inadequate as it does not reflect that pertinent evidence, including the Veteran's service treatment records, VA treatment records or outstanding SSA records, were considered in reaching the medical conclusion.  Given the concerns about the inconsistency in the Veteran's presentation and outstanding records, another examination should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate action to obtain all service treatment records relating to the Veteran's treatment in the Alcohol Drug/Abuse Prevention and Control Program in Fort Hood, Texas from February 1978 through April 1978. 

2.  Take all appropriate action to obtain any SSA records. 

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the diagnosed depression and anxiety.  

The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following: 

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current depression and/or anxiety was incurred in or aggravated by service?

 (b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current depression and/or anxiety was caused by his service-connected pes planus?

(c)  Is it at least as likely as not that the Veteran's service-connected pes planus aggravated any current depression and/or anxiety?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of depression and anxiety (i.e., a baseline) before the onset of the aggravation. 

In providing the opinion, the examiner should consider the STRs that show a record of the ADAPCP and a January 1978 record of depression and anxiety, the VA treatment records and the June 2013 VA examination which noted the Veteran's current presentation was inconsistent with his usual status. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Then, readjudicate the issue on appeal.  If any benefit 
remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

